IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0107-08



MURRAL GLEN TADYCH, Appellant
                  

v.

THE STATE OF TEXAS



ON STATE’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS
HARRIS COUNTY



                        Per curiam.  Keasler, and Hervey, JJ., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i) and
68.5 because it does not contain a copy of the opinion of the court of appeals and the petition
exceeds fifteen pages.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed 

in the Court of Criminal Appeals within thirty days after the date of this order.

En banc
Delivered: August 20, 2008
Do Not Publish